The Court
ordered the rule to show cause why the verdict should not be set aside, to be dismissed, because no notice of *369argument was filed with the clerk as required by the rule of this court; and observed that although it be true, as alleged, that such notices are oftentimes not filed, yet such omissions have never been sanctioned by the court, are in violation of a plain rule, and if the adversary insists upon the objection, the rule must be enforced, unless a satisfactory excuse is established.